      Case 1:19-cv-04223-LAP-KHP Document 143 Filed 03/08/21 Page 1 of 3




           3/8/2021
                                                                        Orrick, Herrington & Sutcliffe LLP
                                                                        51 West 52nd Street
                                                                        New York, NY 10019-6142
                                                                        +1 212 506 5000
                                                                        orrick.com



February 17, 2021
                                                                        Elizabeth E. Brenckman

Via ECF                                                                 E ebrenckman@orrick.com
                                                                        D +1 212 506 3535
                                                                        F +1 212 506 5151

The Honorable Katharine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    Nespresso USA, Inc. v. Williams-Sonoma, Inc., 1:19-cv-04223-LAP-KHP

Dear Judge Parker:

        Pursuant to Section III(d) of the Court’s Individual Practices and for the same
reasons cited in the parties’ joint Letter Motion to Seal (Dkt. No. 76) that the Court granted
(Dkt. No. 79), Williams-Sonoma, Inc. (“WS”) and Nespresso USA, Inc. (“Nespresso”)
jointly request permission to redact and file under seal portions of WS’s Memorandum of
Law in Support of Williams-Sonoma, Inc.’s Motion for the Issuance of Letters of Request
and certain of the exhibits to the Declaration of Elizabeth Brenckman in Support of the
Motion, and file three of the corresponding exhibits, Exhibits 6-8, under seal in their
entireties (together, Motion for Letters of Request). These documents contain information
that Nespresso has designated as “Outside Counsel Eyes Only” under the Court’s
Protective Order. See Dkt. No. 64. Therefore, the parties respectfully request that that
they be able to redact and file those documents partially under seal.

        Consistent with the Court’s Individual Practices to limit filings under seal to the
information that is strictly necessary to avoid harm to the designating party, the parties
seek to seal only the specific confidential data at issue in the Motion for Letters of
Request. As set forth below, these proposed redactions are consistent with the Second
Circuit’s opinions in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006)
and Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132 (2d Cir. 2016).

       Pursuant to Lugosch, the Court must first assess whether the documents at issue
are “judicial documents.” 435 F.3d at 119. Once the Court has made that determination,
     Case 1:19-cv-04223-LAP-KHP Document 143 Filed 03/08/21 Page 2 of 3




it must assess the weight of the presumption of public access to the documents under the
common law and the First Amendment, and then, it must weigh the presumption of public
access against any competing interests, such as the privacy interests of the party
resisting disclosure. Id. at 119-20.

        While the parties do not dispute that the Motion for Letters of Request is a judicial
document, the information they seek to seal relate to material passed between the parties
in discovery. As such, the presumption of public access is low. Bernstein, 814 F.3d at 142
(documents “‘such as those passed between the parties in discovery’ often play ‘no role
in the performance of Article III functions’ and so the presumption of access to these
records is low”) (citation omitted); cf. In re Zyprexa Injunction, 474 F. Supp. 2d 385, 424
(E.D.N.Y. 2007) (“the documents at issue are not litigation filings, but documents
produced in discovery, to which the right of public access has not attached”). Here, the
confidential information in question is highly sensitive. Specifically, the Motion for Letters
of Request references highly-sensitive business-related commercial agreements
concerning Nespresso’s licensing, marketing, and distribution activity that constitute
“Outside Counsel Eyes Only” information under the terms of the Court’s Protective Order.
Where, as here, redactions are applied narrowly only to specific confidential information
that was designated as Outside Counsel Eyes Only under the applicable protective order,
courts have found the presumption of public access comparatively low and have granted
the party’s motion to seal. E.g., In re Keurig Green Mountain Single-Serve Coffee Antitrust
Litig., No. 14-md-2542, 2014 WL 12772236, at *2 (S.D.N.Y. Nov. 5, 2014) (sealing
information produced in discovery); Firmode (Intel) Co. v. Intel Watch Grp., Inc., No. 2008-
4890, 2009 WL 3698137, at *2 (E.D.N.Y. Nov. 2, 2009) (collecting authorities sealing
confidential supplier and pricing information).

       Turning to the second portion of the Lugosch test, Nespresso has significant
privacy interests in the information concerning its confidential agreements.

        As such, the parties’ proposed redactions to the Motion for Letters of Request are
appropriate and narrowly tailored to protect Nespresso’s interests under Lugosch, 435
F.3d at 120, and the parties respectfully request that the Court redact and seal the
identified portions therein.

       Concurrent with this letter motion and in accordance with Section III(d) of the
Court’s Individual Practices, WS will contemporaneously: (a) publicly filed the documents
with the proposed redactions; and (b) electronically filed under seal copies of the
unredacted documents with the proposed redactions highlighted.

Sincerely,


ORRICK, HERRINGTON & SUTCLIFFE LLP



                                              2
     Case 1:19-cv-04223-LAP-KHP Document 143 Filed 03/08/21 Page 3 of 3




By: /s/ Elizabeth E. Brenckman
                                                  Order to Seal
Elizabeth E. Brenckman                            Having reviewed the parties' submissions in
51 West 52nd Street                               connection with this motion, the Court is
New York, New York 10019-6142                     satisfied that the proposed redactions and
Tel.: (212) 506 3535
                                                  sealing are proper under Lugosch v. Pyramid Co.
Email: ebrenckman@orrick.com
                                                  of Onondaga, 435 F.3d 110 (2d Cir. 2006). For
                                                  the reasons outlined in the letter motion above,
Sheryl Koval Garko (pro hac vice)
                                                  the presumption of access to the information at
222 Berkeley Street, Suite 2000
Boston, Massachusetts 02116                       issue is relatively low when compared to the
Tel.: (617) 880 1919                              interested parties' privacy interests related to
Email: sgarko@orrick.com                          confidential licensing terms that, if disclosed,
                                                  could result in competitive harm. Accordingly,
                                                  the Court respectfully requests that the Clerk of
Attorneys for Defendant Williams-Sonoma, Inc.     Court ensure the the documents filed at ECF Nos.
                                                  129 and 131 are sealed, with access limited to
                                                  the parties and the Court.
MAYER BROWN LLP

By: /s/ Gina M. Parlovecchio
A. John P. Mancini
Gina M. Parlovecchio
Jonathan W. Thomas                                 Date: March 8, 2021
1221 Avenue of the Americas
New York, New York 10020-1001
Tel.: (212) 506 2500
Fax: (212) 262 1910
Email: JMancini@mayerbrown.com
Email : GParlovecchio@mayerbrown.com
Email: JWThomas@mayerbrown.com

Adam L. Hudes (pro hac vice)
1999 K Street, NW
Washington, D.C. 20006
Tel.: (202) 263 3298
Email: AHudes@mayerbrown.com

Attorneys for Plaintiff Nespresso USA, Inc.


                                              3
